Citation Nr: 1116414	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right wrist arthroscopy with severely decreased range of motion, currently evaluated as 30 percent disabling, from March 22, 2004 to June 2, 2009.

2.  Entitlement to an increased rating for residuals of a right wrist arthroscopy with severely decreased range of motion, currently evaluated as 30 percent disabling, from June 3, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1982 to July 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which increased the 10 percent rating for the Veteran's service connected right wrist disorder to 20 percent.  Subsequently by rating action in November 2005 the rating was increased from 20 percent to 30 percent.  

In August 2009, the Veteran was granted a 100 percent disability evaluation from August 30, 2007 to September 30, 2007 due to a period of post-surgical convalescence.  The Veteran's 30 percent disability rating was restored effective October 1, 2007.  As the Veteran was provided the highest possible rating between August 30, 2007 and September 30, 2007, his period of convalescence will not be considered in the analysis below.

The issue of entitlement to an increased rating for residuals of a right wrist arthroscopy with severely decreased range of motion, currently evaluated as 30 percent disabling, from June 3, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From March 22, 2004 to June 2, 2009, limitation of motion of the right wrist akin to that of ankylosis was not demonstrated in any position, even when considering pain and fatigue.




CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 percent from March 22, 2004 to June 2, 2009 for residuals of a right wrist injury have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5214, 5215.


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a pre-rating April 2004 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how disability ratings and effective dates are determined in a May 2008 correspondence.  The claim was readjudicated in a March 2010 supplemental statement of the case.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

This matter was most recently before the Board in May 2008, when the case was remanded to the VA RO Buffalo (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA orthopedic examination.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in March 2010, which denied confirmed and continued the previous denial.  

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Ratings-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evidence shows that the Veteran is right-handed.  Therefore, his service-connected disability involves the "major" upper extremity.

The Veteran's residuals of a right wrist arthroscopy of the right hand has been rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under the provisions of Diagnostic Code 5214, a 30 percent evaluation is warranted for favorable ankylosis of the major wrist in 20 degrees to 30 degrees dorsiflexion.  Ankylosis in any other position than favorable warrants a 40 percent rating for the major wrist and unfavoriable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation warrants a 50 percent disability evaluation for the major wrist.

Limitation of motion of the wrist warrants a 10 percent disability rating where dorsiflexion less than 15 degrees is shown.  A 10 percent disability rating is also warranted where palmar flexion limited in line with the forearm is demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Standard ranges of motion of the wrist are extension (dorsiflexion) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Factual Background and Analysis

Briefly, in March 2004, the Veteran submitted a claim for an increased rating for his right wrist disorder, in June 2004, his disability evaluation was increased from 10 to 20 percent disabling and in November 2005 the Veteran's rating was increased from 20 to 30 percent disabling, effective March 22, 2004.  

Included in the claims file is a May 2004 VA examination report.  During his examination, the Veteran reported flare-ups at least four times a week with pain and swelling due to extra activity.  The Veteran stated that he had difficulty holding a cup and writing and that he gave up a lot of activities due to wrist pain.  It was noted that the Veteran was able to carry out daily activities without assistance but that his family had to help him perform such chores as mowing the lawn and snow blowing.  The examiner noted that he worked as a child care counselor and that he had not missed work recently due to his right wrist.

On physical examination, the examiner noted that the Veteran was very protective of his right wrist and held it stiffly and did not make unnecessary movements.  On examination there was no deformity, abnormal color, muscle atrophy or crepitus noted, nor was there edema.  There was significant pain with motion and decreased grip strength on the right.  Dorsiflexion was from 0 to 20 degrees and palmar flexion was from 0 to 40 degrees.  Ulnar deviation was from 0 to 15 degrees and radial deviation was from 0 to 10 degrees.  After repetitively flexing and extending, there was no change in pain, weakness, fatigability and incoordination.  A diagnosis of degenerative changes of the right wrist, status post arthroscopy was provided. 

The record includes a May 2004 statement from the Veteran's co-worker, J.W., which noted that the Veteran was frequently hindered in his day-to-day work duties as a child care supervisor.  J.W. further noted that at times the Veteran was not able to type reports, assist in safety holds or carry things needed for his position.  He stated that it was clear that the Veteran was unable to perform some of the daily activities that he had once enjoyed.  J.W. stated that the Veteran's job allowed him to participate in recreational activities with clients but that the Veteran was often unable to participate due to his wrist disorder.  

In an August 2004 treatment note from private physician Dr. J.M., it was noted that the Veteran had significant loss of dorsiflexion and loss of some palmar flexion.  An impression of chronic right wrist pain, loss of motion and a possible need for fusion was noted.

The Veteran was afforded a VA examination in September 2005.  During his examination, the Veteran explained that he was unable to twist his wrist.  He stated that he was unable to lift with his right wrist and stated that his right hand cramped after writing.  The Veteran denied any incapacitating episodes.  It was noted that the Veteran worked as a full time supervisor of adolescents, he explained that his pain severely restricted the activities he was able to do, especially recreationally.  

On physical examination of the right wrist it was noted that there was no deformity or sensory deficit found.  There was decreased grip strength in comparison to the left hand.  Range of motion studies revealed dorsiflexion from 0 to 10 degrees but dorsiflexion could be forced to 20 degrees with resistance due to increase in pain.  Palmar flexion was from 0 to 20 degrees.  Radial deviation was from 0 to 10 degrees with an increase in pain and ulnar deviation of 0 to 20 degrees.  There was pain noted through all of these motions.  There was no change in range of motion with repetition.  A diagnosis of status post right wrist arthroscopy with degenerative changes was provided.  

In a January 2006 statement in support of his claim, the Veteran asserted his belief that he should be afforded a 40 percent disability rating due to is limited range of motion.  

The claims file includes an April 2006 letter from the Veteran's co-worker, E.R.  In his letter, E.R. stated that he had worked with the Veteran for three years and that he witnessed the Veteran attempting to use a stapler and being unable to do so due to excruciating pain.  E.R. noted that the Veteran was concerned about losing his job due to the limitations caused by his wrist disorder and that he avoided situations where he could be observed by the management team as well as meet and greet situations for fear that he would have to shake someone's hand.  E.R. additionally noted that the Veteran had to take several pain pills a day.

In an April 2006 statement in support of his claim, the Veteran stated that he took two 500 milligram tablets of acetaminophen and 600 milligrams of ibuprofen twice a day to deal with pain and swelling in his right wrist.  The Veteran additionally noted that under the among the essential functions of his job was restraining the youth in his care.  The Veteran explained that he had a hard time holding a coffee cup, let alone restraining an aggressive 15-21 year old.  

Treatment notes from Dr. D.M. of the University of Rochester Medical Center dated in March 2007 noted the Veteran's complaints of wrist pain since a 2001 injury.  X-rays revealed questionable widening of the scapholunate ligament interval on the right and evidence of a wafer procedure of the distal ulna.  Physical examination showed tenderness over the scapholunate ligament interval and some tenderness over the triangular fibrocartilage complex and fovea region.  Neurovascular examination was intact, well healed surgical incisions were noted.  

Treatment notes from Dr. D.M. dated in May 2007 noted that the Veteran came for an evaluation of wrist pain.  An MRI showed edema of the scaphoid and what appeared to be an intact scapholunate ligament.  Neurovascular exam was intact.  It was noted that the Veteran reported a trauma at work three months prior wherein the Veteran fell and suffered a hyperextension injury when he landed on his wrist on the floor.  Dr. D.M. noted that this was possibly consistent with the etiology of the Veteran's scaphoid injury.  

A September 2007 treatment note from Dr. D.M. noted that the Veteran had undergone a wrist arthroscopy and continuation of a wafer procedure.  It was noted that the Veteran was doing extremely well and that on physical examination, the Veteran had near full range of motion.  

Presently, the Veteran is rated as 30 percent disabled for his right wrist disorder.  In November 2005, the RO increased the Veteran's disability rating from 20 to 30 percent citing the Veteran's severely decreased range of motion with associated pain and the limitations of that disorder.  The RO stated that the Veteran's disability was not specifically described by the rating schedule and therefore rated the Veteran's disorder by analogy to Diagnostic Code 5214 for ankylosis of the wrist.  38 C.F.R. § 4.20.  As demonstrated above, the Veteran's disability is primarily based on his limitation of motion, a disability which is in fact contemplated by the rating schedule under Diagnostic Code 5215, which provides disability ratings for limitation of motion of the wrist.  However, the RO applied 38 C.F.R. § 4.20 in rating the Veteran's right wrist disorder in order to allow the possibility of a higher rating.

In this regard, the Board notes that, under the Code of Federal Regulations, the highest available schedular rating for limitation of motion is 10 percent.  A rating in excess of 10 percent is not warranted under the code without a showing of favorable or unfavorable ankylosis.  As such, considering the 30 percent rating already afforded to the Veteran, even when taking the DeLuca criteria into account, the Board finds that it has no authority under the present rating criteria to afford the Veteran a higher rating.  The claim for an increased disability evaluation is therefore denied.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board concludes that the 30 percent rating criteria adequately contemplates the nature of the disability. The Veteran's right wrist has not necessitated frequent periods of hospitalization, and while the Board acknowledges the Veteran's assertions that the right wrist disorder has affected his ability to work in previous places of employment, it finds that a 30 percent disability rating more than adequately contemplates the impairment demonstrated.  Thus, the Board finds that the requirements for referral of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Thun; Bagwell v. Brown, 9 Vet. App. 337 (1996).  Further, in light of the Veteran's report that he is working, the record in this case does not raise the issue of total disability based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating for residuals of a right wrist arthroscopy with severely decreased range of motion, currently evaluated as 30 percent disabling for the period between March 22, 2004 and June 2, 2009, is denied.


REMAND

The Veteran was examined in June 2009 and again in December 2009 in order to determine the severity of his right wrist disorder.  While both VA examiners reported normal neurological examinations, the June and December 2009 VA examiners also reported a positive Tinel's sign and the December 2009 examiner noted a positive Phalen's maneuver.  These examinations provide the first objective demonstration of a potential neurological disorder associated with the Veteran's right wrist disorder.  A VA neurological examination is therefore warranted in order to determine whether a neurological disorder exists and, if so, the severity of such a disorder.  

Further, the Board notes that, in his December 2009 VA examination report, the VA examiner stated that the Veteran's condition was not stable and would continue to deteriorate further.  Due to the fact that the Veteran's symptoms may have increased since his last VA examination, the Board finds that a new orthopedic examination is in order.  See 38 C.F.R. § 3.326 (where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Thus, the Veteran should be afforded a new VA examination of the joints in order to determine the present severity of his right wrist disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for VA neurological and orthopedic examinations.  The claims folder and a copy of this REMAND are to be made available for the examiners to review.  In accordance with the latest AMIE worksheets for rating neurological disorders and disorders of the joints, the physicians are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of any neurological disorder found and the nature and severity of the Veteran's right wrist disorder, to specifically include a finding as to whether or not favorable or unfavorable ankylosis is shown.  The examiner is to address whether there is objective evidence of severe painful motion or weakness in the affected extremity.  

A complete rationale for any opinions expressed must be provided.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


